DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Amendment
The Amendment filed on 08/10/2021 has been entered. Claims 1-3, 6, 8-11, 13-14, and 17-18 remain pending in the application. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:

Claim 1 recites “wherein the photoactive layer comprising a photoactive dopant, a host material…”. The claim should read “wherein the photoactive layer comprises a photoactive dopant, a host material…”
.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 14 requires a second host compound that is triphenylenes, furans, benzofurans, and deuterated analogs therof (notably no longer substituted analogs thereof). The instant provides no examples of a compound that meets this requirement, i.e. an unsubstituted triphenylene, furan, or benzofuran host that may include one more deuterium atoms and functions as a host material. The specification provides no further description of which second host compounds might meet such a limitation. The 0 examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 14, the claim requires “a second host material selected from the group consisting of triphenylenes, furans, benzofurans and deuterated analogs thereof.” It is unclear what is meant by triphenyles, furans and benzofurans. The plural nature of these terms appears to convey  that they are reference to classes of compounds with such a structure. However, the amendment to remove ‘substituted derivatives thereof’ and Applicant’s remarks filed 08/10/2021 appear to attempt to convey that such terms are actually intended to be unsubstituted structures. For the purpose of applying prior art, the claim will be interpreted to read a second host material selected from the group consisting of triphenylene, furan, benzofuran and deuterated analogs thereof. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20150280136) (Ryu) in view of Hotta et al (US 2013/0150576) (Hotta).

In reference to Claim 1, 3, 8, 13, and 17, Ryu teaches a compound of formula 11 (Ryu [0024]) as shown below 

    PNG
    media_image1.png
    204
    370
    media_image1.png
    Greyscale

1 is S (Ryu [0025]), L1 is a phenylene (Ryu [0027]), L2 is a single bond (Ryu [0027]), Ar1 is an isopropyl substituted phenyl group (Ryu [0026] [0048] [0049] [0042]), L3 is phenylene (Ryu [0027]) and Ar2 is unsubstituted phenyl (Ryu [0026] [0048]).

Ryu discloses the compound of formula 11 that encompasses the presently claimed compound, including wherein X1 is S, L1 is a phenylene, L2 is a single bond, Ar1 is an isopropyl substituted phenyl group, L3 is phenylene and Ar2 is unsubstituted phenyl. Each of the disclosed substituents from the groups of Ryu are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 11.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 11 to provide the compound described above, which is both disclosed by Ryu and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Ryu further teaches an organic light emitting device comprising an emission layer, a hole transport layer, a hole injection layer, an electron transport layer, an electron injection layer, a hole blocking layer and a combination thereof between an anode and a cathode (Ryu [0176] [0178]) wherein the compound of formula 11 is used as a host material in the emitting layer (Ryu [0172]) with a light emitting dopant (Ryu [0513]).



With respect to the difference, Hotta teaches furans, e.g. compounds 1-14 to 1-15 (Hotta [0064]; p 6-16) that is useful as a host material in the light emitting layer of an organic light emitting device with other host materials (Hotta [0088]). Hotta further teaches that the compounds exhibit high charge mobility, solvent solubility, oxidation stability and good film-forming properties and a device comprising the material also displays excellent characteristics (Hotta [0143]). 

In light of the motivation of using the furans of Hotta as an additional host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the furans as described by Hotta in the device of Ryu in order to prepare a device with excellent characteristics and choose a material with high charge mobility, solvent solubility, oxidation stability and good film-forming properties and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device comprising a compound of formula (I) in the photoactive layer wherein a is 1, Ar1 is a dibenzothiophene of formula (f), and Ar2 is a group of formula (h), and Ar3 is a group of formula h’, R2 is an alkyl group, q is 1, a photoactive dopant, and a second host that is a furan. 
For Claim 3: Reads on wherein Ar1 is a dibenzothiophene. 
For Claim 8: Reads on the claimed device structure. 
For Claim 13: Reads on the claimed structure. 
For Claim 17: Reads on compound 8.  

 In reference to claims 1, 2 and 17, Ryu teaches a compound of formula 11 (Ryu [0024]) as shown below 

    PNG
    media_image1.png
    204
    370
    media_image1.png
    Greyscale

for example wherein in the formula 11, X1 is O (Ryu [0025]), L1 is a phenylene (Ryu [0027]), L2 is a single bond (Ryu [0027]), Ar1 is an isopropyl substituted phenyl group (Ryu [0026] [0048] [0049] [0042]), L3 is phenylene (Ryu [0027]) and Ar2 is unsubstituted phenyl (Ryu [0026] [0048]).

Ryu discloses the compound of formula 11 that encompasses the presently claimed compound, including wherein X1 is O, L1 is a phenylene, L2 is a single bond, Ar1 is an isopropyl substituted phenyl group, L3 is phenylene and Ar2 is unsubstituted phenyl. Each of the disclosed substituents from the groups of Ryu are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 11.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 11 to provide the compound 

Ryu further teaches an organic light emitting device comprising an emission layer, a hole transport layer, a hole injection layer, an electron transport layer, an electron injection layer, a hole blocking layer and a combination thereof between an anode and a cathode (Ryu [0176] [0178]) wherein the compound of formula 11 is used as a host material in the emitting layer (Ryu [0172]) with a light emitting dopant (Ryu [0513]).

Ryu does not expressly teach the use of a second host material selected from the group consisting of triphenylenes, furans, benzofurans, substituted derivatives thereof and deuterated analogs thereof as instantly claimed.

With respect to the difference, Hotta teaches furans, e.g. compounds 1-14 to 1-15 (Hotta [0064]; p 6-16) that is useful as a host material in the light emitting layer of an organic light emitting device with other host materials (Hotta [0088]). Hotta further teaches that the compounds exhibit high charge mobility, solvent solubility, oxidation stability and good film-forming properties and a device comprising the material also displays excellent characteristics (Hotta [0143]). 

In light of the motivation of using the furans of Hotta as an additional host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective 
For Claim 1: Reads on a device comprising a compound of formula (I) in the photoactive layer wherein a is 1, Ar1 is a dibenzofuran of formula (f), and Ar2 is a group of formula (h), and Ar3 is a group of formula h’, R2 is an alkyl group, q is 1, a photoactive dopant, and a second host that is an indoloindole.. 
For Claim 2: Reads on wherein Ar1 is a dibenzofuran.


In reference to claims 6 and 9-11, Ryu in view of Hotta teaches the device as described above for claim 2. Ryu further teaches that the material of formula 11, for example the material as described above is preferably included in a hole transport layer that is in contact with the emission layer [0130]. Ryu teaches that such a selection can lead to high efficiency and long life-span characteristics of the device [0145]).

In light of the motivation of using compound 11 in a hole transport layer adjacent to the emission layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the device configuration as described by Ryu in order to lead to high efficiency and long life-span characteristics and thereby arrive at the claimed invention. 
For Claim 6: The hole transport layer of Ryu in view of Suzuki reads on the hole transport layer of the claims.
For Claim 9: Reads on wherein the hole transport layer of Ryu is directly in contact with the emission layer. 
For Claim 10: The hole injection layer of Ryu in view of Suzuki reads on the first hole transport layer of the claims and the hole transport layer of Ryu in view of Suzuki reads on the second hole transport layer of the claims. 
For Claim 11: Reads on wherein the hole transport layer of Ryu is directly in contact with the emission layer. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20150280136) (Ryu) in view of Hotta et al (US 2013/0150576) (Hotta) and further in view of Suzuki et al (JP 2005/285749) (Suzuki).

In reference to claim 18, Ryu in view of Hotta teach the device as described above for claim 1. Ryu does not expressly teach that the hole transport layer is a composed of material comprising a triarylamine polymer. 

With respect to the difference, Suzuki teaches materials for organic electroluminescent elements. Suzuki specifically teaches triarylamine polymers that can be used as a hole transport material in an organic electroluminescent device (Suzuki [0001]). Suzuki further teaches that, by using the triarylamine polymer described therein, it is possible to improve the light emission characteristics of the device (Suzuki [0027]). 

In light of the motivation of using the triarylamine polymer as a hole transport material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the triarylamine polymer as a hole transport material as described by Suzuki in order to improve the light emission characteristics . 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 20150280136) (Ryu) in view of Raymond et al (US 2006/0280965) (Raymond).

In reference to claim 14, Ryu teaches a compound of formula 11 (Ryu [0024]) as shown below 

    PNG
    media_image1.png
    204
    370
    media_image1.png
    Greyscale

for example wherein in the formula 11, X1 is S (Ryu [0025]), L1 is a phenylene (Ryu [0027]), L2 is a single bond (Ryu [0027]), Ar1 is an isopropyl substituted phenyl group (Ryu [0026] [0048] [0049] [0042]), L3 is phenylene (Ryu [0027]) and Ar2 is unsubstituted phenyl (Ryu [0026] [0048]).

Ryu discloses the compound of formula 11 that encompasses the presently claimed compound, including wherein X1 is S, L1 is a phenylene, L2 is a single bond, Ar1 is an isopropyl substituted phenyl group, L3 is phenylene and Ar2 is unsubstituted phenyl. Each of the disclosed substituents from the groups of Ryu are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 11.



Ryu further teaches an organic light emitting device comprising an emission layer, a hole transport layer, a hole injection layer, an electron transport layer, an electron injection layer, a hole blocking layer and a combination thereof between an anode and a cathode (Ryu [0176] [0178]) wherein the compound of formula 11 is used as a host material in the emitting layer (Ryu [0172]) with a light emitting dopant (Ryu [0513]).

Ryu does not expressly teach the use of a second host material selected from the group consisting of triphenylenes, furans, benzofurans, substituted derivatives thereof and deuterated analogs thereof as instantly claimed.

With respect to the difference, Raymond teaches triphenylene (Raymond Abstract, [0020]) that is useful as a co-host material in the light emitting layer of an organic light emitting device with other host materials because of its high triplet energy that can lead to high efficiency and lifetime devices (Raymond [0090]).  



For Claim 14: Reads on wherein the second host material is a triphenylene.


Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive.

In reference to claim 1, Applicant argues that Hotta fails to teach that a second host material as claimed. This argument has been fully considered but not found convincing for at least the following reasons. The compounds pointed to herein above 1-14 and 1-15 are substituted furans and therefore read on the claimed feature. 

In reference to claim 14, Applicant’s arguments are moot as they are not drawn to any rejections in the instant office action. 

In reference to claim 17, Applicant argues that the compounds claimed are not obvious over the prior art. Applicant argues that there is no motivation to make any specific modifications to the compounds of the prior art to arrive at the instantly claimed compounds. This argument has been 

With respect to the arylene linking group of Ryu, the exemplary compounds of Ryu make it clear that m-phenylene and p-phenylene are options for use as such linking arylene groups. Indeed, within compounds F-97 and G-97 as pointed to by Applicant, arylene groups are present that are both m and p phenylene. Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean M DeGuire/Examiner, Art Unit 1786